Citation Nr: 0940955	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  05-32 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.	Entitlement to a compensable rating for left thumb ulnar 
collateral ligament strain.  

2.	Entitlement to a rating in excess of 10 percent for right 
shoulder rotator cuff tendonitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1994 to August 2004.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2004 rating decision of the Cheyenne, Wyoming Department of 
Veterans Affairs (VA) Regional Office (RO), that, in 
pertinent part, granted service connection for left thumb 
ulnar collateral ligament strain, rated 0 percent, and for 
right shoulder rotator cuff tendonitis, also rated 0 percent, 
both effective August 31, 2004.  A September 2005 rating 
decision (by the Denver RO) increased the rating for the 
right shoulder disability to 10 percent, also effective 
August 31, 2004.  In June 2008 the Board remanded these 
matters for further development.  

The matter of the rating for right shoulder rotator cuff 
tendonitis is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


FINDING OF FACT

Ulnar collateral ligament strain of the left thumb is 
manifested by mild pain on prolonged exertion, with no 
measurable limitation of the left thumb motion or function.  


CONCLUSION OF LAW

A compensable rating is not warranted for the Veteran's left 
thumb ulnar collateral ligament strain.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.73 Diagnostic Codes 
(Codes) 5224, 5228, 5308 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim[s].  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the rating decision on appeal granted service connection 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2005 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased rating; 
while an April 2009 supplemental SOC (SSOC) readjudicated the 
matter after the appellant and his representative responded 
and further development was completed.  38 U.S.C.A. § 7105; 
see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  
[Notably, a July 2008 letter also provided the Veteran 
general disability rating and effective date criteria.]  He 
has had ample opportunity to respond/supplement the record.  
He has not alleged that notice in this case was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) 
(holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in July 2004 and January 
2009.  He has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claims.  

B.	Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

With an initial rating assigned with a grant of service 
connection, separate "staged" ratings may be assigned for 
separate periods of time, based on facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In rating musculoskeletal disabilities, 38 C.F.R. § 4.40 
(regarding functional loss) must be considered apart from and 
in addition to the appropriate Diagnostic Codes in the VA 
Schedule for Rating Disabilities.  See DeLuca v. Brown, 8 
Vet. App. 202, at 204-206, 208 (1995).  

On July 2004 VA examination, regarding the left thumb 
disability, it was noted that the Veteran had had left hand 
numbness during service and continued to have intermittent 
tingling and a numb sensation from the left armpit to all of 
the fingertips.  He would alleviate this by shaking out his 
hand.  No position of the hand or arm would consistently 
bring this on.  Strength was normal in the left hand and arm.  
Examination of the left hand showed some tenderness on 
palpation about the first metacarpophalangeal joint area.  
There was no redness or induration.  There was no atrophy or 
muscular change.  There was some mild ulnar collateral 
ligament laxity of the left first metacarpophalangeal joint.  
The Veteran was able to make a fist normally and the thumb 
overlapped the flexed fingers normally.  He had normal 
extension and flexion of the thumb.  The diagnosis was left 
thumb ulnar collateral ligament strain.  

On January 2009 VA examination the Veteran complained of pain 
rating 3-4 (on a scale of 10) increasing with activity.  He 
had subjective loss of strength in the hand.  On examination, 
the left thumb could reach all fingertips of the left hand, 
although he felt tightness in the thenar muscle while 
reaching to the tip of the left small finger.  All other 
fingertips were contacted without difficulty.  All fingertips 
could reach the transverse fold of the left hand fully and 
without complaint.  Grasping and pushing were within normal 
limits, but the Veteran would pull with the left hand using 
only the fingers, and not the thumb.  It was noted that he 
was right handed.  Passive and active ranges of motion were 
within normal limits, although with active motion, the 
Veteran reported tightening in the left thenar muscle and 
weakened movement after 30 minutes of uninterrupted left 
thumb action.  An MRI study of the left hand was 
unremarkable.  The diagnosis was residuals of ulnar 
collateral ligament strain of the left thumb, with no 
measurable limitation of the left thumb motion or function, 
but mild pain on prolonged exertion that responded to rest.  

The Veteran contends that his residuals of a left thumb 
injury are more severe than contemplated by the current 0 
percent rating.  The  disability is currently rated under 
Code 5308 (for impairment of hand muscles), includes those 
affecting the thumb.  There are additional codes that could 
be utilized for rating the disability. Separate and distinct 
manifestations from the same injury may be assigned separate 
ratings.  The critical element in permitting the assignment 
of separate ratings under various diagnostic codes is that 
none of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  See Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  If the manifestations (i.e., under the 
separate codes) are not distinct, those codes are considered 
as alternatives.

Under Code 5224, favorable ankylosis of the thumb warrants a 
10 percent rating, and unfavorable ankylosis of the thumb 
warrants a 20 percent rating.  38 C.F.R. § 4.71a. 

Code 5228 (for limitation of thumb motion) provides for a 20 
percent rating for disability of either extremity when there 
is a gap of more than two inches (5.1 cm) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  A 10 percent rating is warranted with a gap of one 
to two inches (2.5 to 5.1 cm) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  A 
0 percent rating is warranted for a gap less than one inch 
(2.5 cm) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a. 

Code 5308 (for disabilities of Muscle Group VIII, which 
includes the thumb) provides for a 0 percent rating for 
slight disability, a 10 percent rating for moderate 
disability and a 20 percent rating for a moderately severe 
disability.  38 C.F.R. § 4.73.  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c).  

A distinction may be made between major (dominant) and minor 
musculoskeletal groups for rating purposes under the 
diagnostic codes.  Here, the evidence reflects the Veteran is 
right-hand dominant.  

The Veteran does not have a gap between the thumb pad and 
fingers with the thumb attempting to oppose the fingers, with 
or without repetitive motion.  There is no evidence 
whatsoever of ankylosis.  There is no evidence of limitation 
of motion the thumb; the only limitation of function shown is 
mild pain with prolonged repetitive motion.  Such impairment 
does not meet or approximate the (above-outlined) criteria 
for a compensable rating under any applicable code, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  

As the symptoms/disability picture presented by the left 
thumb disability are fully encompassed by the schedular 
criteria, those criteria are not inadequate, and referral for 
extraschedular consideration is not warranted.  38 C.F.R. 
§ 3.321; Thun v. Peake, 22 Vet App. 111 (2008).  

The preponderance of the evidence is against this claim; 
therefore, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

A compensable rating for left thumb ulnar collateral ligament 
strain is denied.  


REMAND

On remand in June 2008, the Board requested that the RO 
secure complete records of all identified treatment, 
including treatment from the Cheyenne Surgery Center.  While 
some records were received, reports of treatment leading up 
to, and in follow-up to the surgery in March 2006 have not 
been secured for the record.  Such records are clearly 
pertinent (perhaps critical) evidence with respect to the 
rating(s) warranted for the shoulder disability during the 
period for consideration, and must be secured.   Notably, a 
remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

The appellant is advised under 38 C.F.R. § 3.158(a) a failure 
to submit pertinent evidence (including authorization forms 
to secure evidence) requested in connection with an original 
claim/claim for increase within one year of a request, will 
result in the claim being considered abandoned.  He is 
further advised that ultimately it is his responsibility to 
insure that all records requested are received.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to 
identify all VA and non-VA providers of 
treatment he received for right shoulder 
disability, and to provide any releases 
necessary for VA to secure copies of 
records of such treatment or evaluation. 
Of particular interest are all treatment 
and evaluations/consultations he received 
prior (leading up to) and in follow-up to 
his March 2006 surgery. The RO must 
obtain complete records of all such 
treatment and evaluation from all sources 
identified.  

2.  The RO should review the additional 
records received and arrange for any 
further development suggested by the 
records (e.g., another examination, if 
suggested by the records received).   

3.  The RO should then readjudicate the 
matter of the rating for the Veteran's 
right should disability (to include 
consideration of a convalescent rating 
following the surgery, if indicated by 
facts found, the possibility of 
"staged" ratings, and processing under 
38 C.F.R. § 3.158(a), if indicated).  If 
the benefit sought on appeal remains 
denied, the RO should issue an 
appropriate SSOC, and afford the Veteran 
and his representative the opportunity to 
respond before the claim is returned to 
the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


